DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Narisawa et al. (US 6,041,128) and Maltan (US 2004/0073275) did not have the amended claimed feature “a rechargeable batterycomprising: battery chemistry; and a non-metallic casing that encapsulates the battery chemistry of the rechargeable battery; and a battery holding structure configured to secure the rechargeable battery within the housing, wherein the housing surrounds the rechargeable battery, the processor, and the battery holding structure," as required by claim 1, and “a rechargeable battery comprising: battery chemistry; and a non-metallic casing that encapsulates the battery chemistry of the rechargeable battery; and means for securing or holding the rechargeable battery within the housing, wherein the means is physically coupled to the non-metallic casing; and wherein the housing surrounds the rechargeable battery, the processor, the coil, and the means for securing or holding the rechargeable battery,” as required by claim 14, when combined with all the limitations of claims 1 and 14.  The Examiner has considered the Applicant’s arguments to be persuasive and claims 1 and 14 overcome the prior art of record.
Upon further search, the prior art of records teaches various hearing devices with rechargeable batteries, for example Renken et al. (US 2017/0134869) and Chan et al. (US 2018/0338209). However, the prior art of record fails to show “a rechargeable batterycomprising: battery chemistry; and a non-metallic casing that encapsulates the battery chemistry of the rechargeable battery; and a battery holding structure configured to secure the rechargeable battery within the housing, wherein the housing surrounds the rechargeable battery, the processor, and the battery holding structure," as required by claim 1, and “a rechargeable battery comprising: battery chemistry; and a non-metallic casing that encapsulates the battery chemistry of the rechargeable battery; and means for securing or holding the rechargeable battery within the housing, wherein the means is physically coupled to the non-metallic casing; and wherein the housing surrounds the rechargeable battery, the processor, the coil, and the means for securing or holding the rechargeable battery,” as required by claim 14, when combined with all the limitations of claims 1 and 14.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651